Name: Council Regulation (EEC) No 1414/82 of 18 May 1982 fixing the production target price, the production aid and the intervention price for olive oil for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 6 . 82 Official Journal of the European Communities No L 162/9 COUNCIL REGULATION (EEC) No 1414/82 of 18 May 1982 fixing the production target price, the production aid and the intervention price for olive oil for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136/66/EEC ; Whereas the current difference between the inter ­ vention price applicable in Greece and the common intervention price is minimal ; whereas as a result it appears desirable to apply as from the 1982/83 mar ­ keting year the common price in Greece ;Having regard to Council Regulation No 136/ 66/EEC of 22 September 1966 on the common organization of the market in oils and fats 0), as last amended by Regulation (EEC) No 1413/82 (2 ), and in particular Articles 4 (4) and 5(1 ) thereof, Having regard to the proposal from the Commission, Whereas Article 81 of the 1979 Act of Accession laid down the criteria for fixing the production aid appli ­ cable in Greece ; whereas , on these criteria, the abovementioned aid should be fixed at the level indicated below ; Whereas the production target price and the inter ­ vention price are fixed for a specific standard quality ; whereas the reasons which led to the deter ­ mination of the standard quality for the 1981 /82 marketing year are still valid ; whereas that standard quality should therefore remain unchanged ; Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4), Whereas, when the production target price for olive oil is fixed, account should be taken of the objec ­ tives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the production tar ­ get price, the production aid and the intervention price of olive oil shall be as follows : (a) production target price : 302-77 ECU per 100 kilograms ; Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136/66/EEC ; Whereas , if the producer is to receive a fair income, the production aid must be fixed in the light of the impact which the consumption aid has on part of the production ; (b) production aid  for Greece : 25 ¢ 65 ECU per 100 kilograms ;  for the other Member States : 66-60 ECU per 100 kilograms ; (') OJ No 172, 30. 9 . 1966, p . 3025/66 . ( 2 ) See page 6 of this Official Journal . 0 ) OJ No C 104, 26.4. 1982, p . 25 . (4 ) OJ No C 114,6 . 5 . 1982, p . 1 . (c) intervention price : 217-93 ECU per 100 kilograms . No L 62/ 10 Official Journal of the European Communities 12 . 6 . 82 Article 2 Article 3 The prices specified in Article 1 relate to semi-fine virgin olive oil with a free fatty acid content, expressed as oleic acid, of 3 ¢ 3 grams per 100 grams . This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER